WILLIAMS, Justice.
Plaintiffs brought an action on a contract and on trial to the court the defendants Ervin F. Spaeth et al., moved for a judgment on the pleadings and opening statement of counsel. This motion was granted and judgment entered for defendants as prayed for. in the motion.
Plaintiffs filed a motion for. new trial and attempt to appeal from the order overruling the same. It is conceded that if the appeal is not properly perfected from the order overruling the motion for new trial the motion should be sustained.
The appeál must be dismissed under the rule announced in Dickson v. Minneapolis Threshing Machine Co., 174 Okl. 335, 50 P.2d 335. Therein it is stated:
“Where judgment is rendered upon the pleadings and opening statement of .counsel, the filing and determination of a motion for new trial serves rip purpose to extend the time in which the appeal may be filed past the six months from the rendition of the judgment upon said pleadings and opening statement.”
See, also, Koury v. Vogel, 191 Okl. 374, 130 P.2d 93, and cases therein cited.
Appeal dismissed.
HALLEY, C. J., JOHNSON, V. C. J., and WELCH, CORN, DAVISON, ARr NOLD and BLACKBIRD, JJ., concur. .